DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a US application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the first end" and “the second end” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitations "the first end" and “the second end” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the at least one channel" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 12-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Diederich, U.S. 2019/0118004 (hereinafter Diederich) in view of Knowlton, U.S. 6,427,089 (hereinafter Knowlton) and Swain, U.S. 2005/0165389 (hereinafter Swain).
Regarding claims 1, 3, 4, and 12-18, Diederich discloses (note claim 1) a method of ablating a tumor within a bone in the claimed manner (note paragraphs 224 and 239), wherein the method utilizes a microwave antenna system having a balloon (note paragraph 275).  However, Diederich fails to explicitly disclose the specifically-claimed microwave antenna configuration.  Knowlton teaches (note fig. 5A; col. 10, line 50 – col. 11, line 50) a procedure utilizing a microwave antenna system having a first (25) and second (23) conductor, a first (13”) and second (13”’) channel, a flexible member (11), and a balloon (14) in the claimed configuration (note col. 13, line 57).  Meanwhile, Swain teaches (note abstract, paragraph 24) a procedure utilizing a microwave antenna system that warms tissue by warming fluid within a balloon upon energization.  It is well known in the art that these different microwave antenna configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Diederich in view of the microwave antenna configurations of Knowlton and Swain.  This is because this modification would have merely comprised a simple substitution of interchangeable microwave antenna configurations in order to produce a predictable result (see MPEP 2143).              
Regarding claims 5 and 6, Diederich discloses (see above) a method further comprising monitoring a temperature of the tumor (note claim 2; paragraphs 210 and 244), and heating the tumor to at least 50 degrees Celsius (see abstract).
Regarding claim 7, Diederich discloses (see above) a method wherein the bone is a vertebral body (note claim 1).

Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Diederich in view of Knowlton.
Regarding claims 19 and 20, Diederich discloses (note claim 1) a method of ablating a tumor within a bone in the claimed manner (note paragraphs 224 and 239), wherein the method utilizes a microwave antenna system having a balloon (note paragraph 275).  However, Diederich fails to explicitly disclose the specifically-claimed microwave antenna configuration.  Knowlton teaches (note fig. 5A; col. 10, line 50 – col. 11, line 50) a procedure utilizing a microwave antenna system having a first (25) and second (23) conductor, a first (13”) and second (13”’) channel, a flexible member (11), and a balloon (14) in the claimed configuration (note col. 13, line 57).  It is well known in the art that these different microwave antenna configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Diederich to use the microwave antenna configuration from Knowlton.  This is because this modification would have merely comprised a simple substitution of interchangeable microwave antenna configurations in order to produce a predictable result (see MPEP 2143).       

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diederich in view of Knowlton and Swain as applied to claims 1, 3-7, 12-18  above, and further in view of Tilson, U.S. 8,708,955 (hereinafter Tilson).
Regarding claim 2, Diederich in view of Knowlton and Swain teaches (see above) a method of ablating a tumor within a bone using the claimed microwave antenna system, wherein the tumor is reached in the claimed manner and a cavity is created in the bone via inflation of the balloon.  However, this combination of references fails to expressly teach the step of filling the opening and cavity with bone cement once the microwave antenna system has been removed.  Tilson teaches a similar procedure that fills a bone opening/cavity with bone cement once a balloon has been removed in order to “internally stabilize” the site (note col. 1, line 39), thereby resulting in increased safety.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the procedure of Diederich to include the step of filling the opening and cavity with bone cement once the microwave antenna system has been removed in order to increase safety.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diederich in view of Knowlton, Swain, and Tilson as applied to claim 2 above, and further in view of Prakash, U.S. 2003/0195499 (hereinafter Prakash).
Regarding claims 8-11, Diederich in view of Knowlton, Swain, and Tilson teaches (see above) a method of ablating a tumor within a bone using the claimed microwave antenna system.  While this combination of references teaches that the tumor is reached by making a skin incision and a bone opening, and includes the step of  filling the opening and cavity with bone cement once the microwave antenna system has been removed, it fails to expressly teach the use of a second microwave antenna system wherein both antennas are introduced by separate cannulas at separate sites.  Prakash teaches (note paragraphs 76 and 122) a similar procedure that targets a bone tumor using multiple microwave antenna systems wherein both antennas are introduced by separate cannulas (394) at separate sites (note fig. 28B; paragraph 122).  It is well known in the art that this multi-antenna configuration would result in increased versatility and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the procedure of Diederich to utilize a second microwave antenna system (wherein both antennas are introduced by separate cannulas at separate sites) in order to increase versatility and efficiency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794